COLLIER, C. J.
— In the Bank of the State of Alabama v. Croft, 6 Ala. Rep. 622, we determined, that where a person acquires the possession of slaves under a contract with the owner to pay hire for their services, and restore them to him at the end of the year, a renewal of the contract from year to year, so as to continue the possession of the hirer without interruption, for more than three consecutive years, is not a loan, &c., within the second section of the statute of frauds. We say further, that whether the hiring is private or public, *382the effect is the same, and shows that the possession is parted with for a valuable consideration, which has been often held to be the meaning of the terms, “good consideration,” as used in the act.
No evidence was adduced to impugn the fairness of the contract of hiring, and no charge was given to the jury by which their inquiries were directed to that point; but the ruling of the Court assumed, that it was not only necessary that the transaction should have been bona fide — it should also have been public and open to the world. In saying that publicity was essential to protect the rights of the claimant, the case cited is conclusive, to show that the Circuit Court misapprehended the law.
We think it entirely clear, that the levy of the ancillary attachment in March, 1842, on the woman, her retention by the officer until the claim of property was interposed, interrupted the continuous possession of the defendant in execution. The levy placed her in the custody of the law, and when the bond was executed for the trial of the right, the claimant became her custodian. If he afterwards delivered her to the defendant, either upon a loan or for hire, the defendant’s possession (if an important consideration) could only take date, so far as it concerns the statute of frauds, from the time of such second delivery. This conclusion seems to us so clear, as not to require illustration.
In respect to the evidence of the sale of the blacksmith shop, by the defendant to the claimant, the employment of the former by the latter as his agent, &c., we are unable to discover any ground upon which to rest its admissibility. It perhaps, was intended to show a fraudulent purpose, on the part of both the defendant and the claimant, and that the latter actually lent himself to the consummation of a fraud prejudicial to the plaintiff. Conceding, that the transaction developed by this evidence presents an unnatural and unfavorable exterior, and we cannot conceive how it can affect the claimant’s right to the slave in question. It is wholly disconnected, so far as we can learn from the proof, with defendant’s possession ; and evidence of one fraud, will not warrant the conclusion that the party is guilty of another with which he is charged.
*383This evidence does not appear to have been offered for the purpose of laying the ground for a presumption, that the purchase money of the blacksmith shop was paid by the sale of the slave. If so, it was very insufficient to establish that conclusion. In every view in which it has presented itself to us, we think it was prima Jade irrelevant, and should have been rejected.
The consequence is, that the judgment of the Circuit Court must be reversed, and the cause remanded.